DETAILED ACTION

Notice of Pre-AlA or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	The Preliminary Amendments filed on February 13, 2020 and April 12, 2022, have been entered.






3.	Applicant’s election on April 12, 2022, of Group III without traverse (claims 59-64), is acknowledged.



Claim Disposition

4.	Claims 1-44 have been cancelled. Claims 45-69 are pending. Claims 59-64 are under examination. Claims 45-58 and 65-69 are withdrawn from further consideration pursuant to 37 CFR 1.12(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim. 




Information Disclosure Statement

5.	The Information Disclosure Statements filed on February 13, 2020 and March 8, 2022, have been received and entered. The references cited on the PTO-1449 Form have been considered by the examiner and a copy is attached to the instant Office action. 






Drawings

6.	The Drawings filed on February 13, 2020, have been accepted by the examiner.





Specification Objection

7.	The specification is objected to for the following informalities:
The specification is objected to because the sequence notation is improper, see SEQ ID NO 1” on page 18 and throughout the specification for example.
Appropriate correction is required.




Sequence Compliance

8.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR1.821 through 1.825; applicant's attention is directed to the final rule making notice published at 55 FR 18230 (May 1, 1990), and 1114 OG 29 (May 15, 1990). To be in compliance, applicant is required to identify all amino acid sequences of at least 4 L-amino acids and at least 10 nucleotides by a sequence identifier, i.e., "SEQ ID NO:".  The specification discloses sequences that have not been identified by a sequence identifier, see for example, Table 4. If these sequences have not been disclosed in the computer readable form of the sequence listing and the paper copy thereof, applicant must provide a computer readable form of the "Sequence Listing" including these sequences, a paper copy of the "Sequence Listing", as well as an amendment directing its entry into the specification, and a statement that the content of the paper and computer readable form copies are the same and, where applicable, include no new matter as required by 37 CFR 1.821(e) or 1.821(f) or 1.821(g) or 1.821(b) or 1.825(d).  See the Notice to Comply with the sequence rules.





 Claim Objection

9.	Claims 60, 61 and 64 are objected to for the following informalities:
For precision and clarity of claim language it is suggested that claims 60, 61 and 64 are amended to recite, “…..the arginine concentration…..”, “….the asparagine concentration…” and “…the glutamine concentration….”.
Appropriate correction is required.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


11.	Claim(s) 59-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (US 2010/0247508, March 2010, of record in application) in view of Egler et al. (J. of Pharm & Pharmaco., 2016, of record in the application) and Fung et al. (J. of Hemat. & Oncol, 2017, 10:144, pages 1-18).
Leung et al. teach cancer treatment/therapy arginine deprivation or reduction of arginine in cancer cells (using arginine degrading enzyme such as a monopegylated arginase or using arginine-deficient medium) ( see paragraph [0007]). Leung et al. is silent on asparaginase, however, Egler et al. teach a cancer treatment with an asparaginase in an integral component of the treatment for patients with acute lymphoblastic leukemia, wherein asparaginase depletes serum asparagine levels, wherein a pegylated asparaginase is used as therapy (see abstract and entire document). In addition, Fung et al. teaches cancer therapy using glutamine starvation by glutaminase inhibitor or glutamine depletion (see abstract, and pages 1-2).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed invention as a whole because the combined teaching of the references render the claimed invention as obvious. It would have been obvious for one of ordinary skill in the art to combine the references because Leung et al., Egler et al. and Fung et al. teach cancer treatment via reduction of arginine, reduction of asparagine and reduction of glutamine, albeit individually, however, these are known therapies. Since cancer treatment using reduction of arginine, reduction of asparagine and reduction of glutamine via an enzyme is known in the art,  the combination would be routine optimization of expected results and would be expected to have an added effect.
Moreover, the Supreme Court pointed out in KSR, “a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art.” KSR, 127 S. Ct. at 1741.  The Court thus reasoned that the analysis under 35 U.S.C. 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the “inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 1741.  The Court further advised that “[a] person of ordinary skill is…a person of ordinary creativity, not an automation.” Id. at 1742. Therefore, the claimed invention was obvious to make and use at the time the invention was made and was prima facie obvious.




 Conclusion

12.	No claims are presently allowable.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/HOPE A ROBINSON/ 
Primary Examiner, Art Unit 1652